Citation Nr: 1016760	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  00-18 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a personality disorder.  

The Veteran testified before the undersigned Veterans Law 
Judge in May 2005.  A transcript of the hearing is of record.

This matter was previously before the Board in July 2003 and 
November 2005, at which time it was remanded to the RO for 
additional development.  Then, in an August 2008 decision, 
the Board denied the Veteran's claim for entitlement to 
service connection for an acquired psychiatric disorder.  
Thereafter, he filed a timely appeal of the Board's decision 
with the United States Court of Appeals for Veterans Claims 
(Court).  In January 2010, the Court vacated the Board's 
decision and remanded the matter for further consideration 
consistent with a Joint Motion for Remand (Joint Motion).  


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not noted at the 
time of induction, and the Veteran is entitled to the 
presumption of soundness.

2.  Resolving all doubt in the Veteran's favor, an acquired 
psychiatric disorder was incurred in or aggravated by active 
duty service.





CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder have been met.  38 U.S.C.A. §§ 1131, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  

Given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry.  
In the decision below, the Board grants the claim of service 
connection for an acquired psychiatric disorder.  The RO will 
be responsible for addressing any notice defect with respect 
to the rating and effective date elements when effectuating 
the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110 (West 2002).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2009).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  
38 C.F.R. § 3.303(b) (2009).  Further, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) 
(2009).  

For purposes of establishing service connection under 38 
U.S.C.A. § 1110, every Veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. 
§§ 1111, 1132, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2009).

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 
38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 
3.304(b) should be construed as consistent with the VA's pre-
February 1961 regulations).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In the present case, the Veteran is claiming entitlement to 
service connection for an acquired psychiatric disorder.  As 
an initial matter, the Board finds that a psychiatric 
disorder was not "noted" at the time of the Veteran's 
examination, acceptance, and enrollment into active service.  
On examination prior to entry into service in April 1983, no 
evidence of a psychiatric disorder was found.  In a report of 
medical history submitted at enlistment in April 1983, the 
Veteran stated that he did not have a history of trouble 
sleeping, depression or excessive worry, or nervous trouble 
of any sort.  Because the Veteran's entrance examination in 
this case did not find evidence of a psychiatric disorder, 
the Veteran is entitled to a presumption of soundness under 
38 U.S.C.A. §§ 1111, 1137 (West 2002).

In determining whether the presumption is rebutted by clear 
and unmistakable evidence, the Board notes that, despite the 
Veteran's reported history of receiving psychiatric treatment 
for a period of four years at the time of his 1984 service 
treatment report and of life-long depression in a May 1985 
service treatment report, there are no medical records 
demonstrating treatment for or a diagnosis of a chronic 
psychiatric disorder prior to service.  In fact, there are no 
pre-service medical records associated with the claims 
folder.  To the contrary, the first private medical evidence 
of record demonstrating treatment for a psychological 
disorder was in service.  Importantly, in an April 1985 
private medical report, the private physician indicated that 
he had been treating the Veteran for a history of depressive 
behavior "for the last several months."  Moreover, when the 
Veteran attempted to reenlist in active duty service in July 
1998, the service examiner noted that he was not recommended 
for active duty service in light of his previously diagnosed 
personality disorder "which occurred in [] May 1985."  

As there is evidence that the Veteran did not have a pre-
existing psychiatric disorder when he entered service in 
1983, the Board finds that clear and unmistakable evidence 
has not been demonstrated as is necessary to rebut the 
presumption of soundness.  Accordingly, the Veteran is 
presumed to have entered service in sound condition and free 
from a psychiatric disorder.  As such, the Board will next 
discuss whether he may be entitled to service connection for 
an acquired psychiatric disorder on a direct basis.

In first determining whether a current disability is shown by 
the record, VA treatment records and private medical evidence 
indicate that the Veteran has been seeking treatment for a 
psychiatric disability for many years.  As such, the evidence 
demonstrates the existence of a current disability, meeting 
the first requirement for the establishment of service 
connection.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Further, service treatment records clearly demonstrate 
psychiatric pathology in service.  In this regard, in March 
1984, he sought in-service mental health treatment and was 
assessed with mild situational anxiety; in July 1984, he was 
diagnosed with anxiety and adjustment disorder; in August 
1984, he complained of depression, and in May 1985 he was 
issued a provisional diagnosis of mixed personality disorder, 
a diagnosis that was again noted at the time of his 
separation examination in June 1987.  

However, it is acknowledged that a review of the post-service 
medical records reflect conflicting diagnoses and causes 
pertaining to the Veteran's psychiatric disorder.  For 
example, a May 1998 private psychiatric report indicated that 
the Veteran suffered from chronic depression which, in turn, 
caused a deficient personality development and that his 
active military service aggravated these symptoms.  On the 
other hand, an August 2000 VA treatment report noted a 
principal diagnosis of "major depression, recurrent' and 
indicated that the condition worsened in service and "should 
be considered service connected."  Then, in 1995, the 
Veteran was treated by a private physician for a personality 
disorder.  And, finally, VA treatment records show a history 
of psychiatric treatment for a range of diagnoses, including 
depressive disorder, not otherwise specified; psychosis, not 
otherwise specified; dysthymia; anxiety disorder, not 
otherwise specified; major depressive disorder; 
characterological traits; and cluster B traits.  As such, the 
medical evidence is clearly divided regarding the nature and 
etiology of the Veteran's acquired psychiatric disorder.  

As a result of the conflicting medical evidence, the Veteran 
underwent VA psychological examinations in May 2003 and 
October 2006 to determine the nature and etiology of his 
claimed disorder.  The May 2003 VA examiner determined that 
the Veteran experienced depression associated with a 
characterological disorder, and the October 2006 VA examiner 
rendered similar findings, concluding that the Veteran's 
characterologic disorder , diagnosed as personality disorder, 
not otherwise specified, was "his most disabling condition" 
and pre-existed service.  

However, these opinions are inconsistent with other clinical 
findings of record, including a previous August 2000 VA 
treatment report that indicated a primary diagnosis of major 
depression, recurrent, as well as the other medical evidence 
that implicated diagnoses of depression, anxiety, dysthymia.  
In addition, between the time the May 2003 and October 2006 
VA examinations were conducted, the Veteran also underwent a 
detailed VA psychiatric evaluation in March 2005 "for 
diagnostic clarification and treatment recommendations."  
Importantly, after interviewing the Veteran and performing 
several psychological tests, the examiner rendered a 
diagnosis of major depressive disorder, recurrent, with mood 
incongruent psychotic features.  Additionally, the examiner 
also noted other provisional assessments of rule out bipolar 
disorder and rule out cyclothymic disorder.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another. See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment. Obert v. Brown, 5 
Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 
171 (1991). 

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical 
evidence of record that is favorable to the Veteran, based on 
a rational lack of credibility or probative value.  Madden v. 
Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. 
App. 22, 26 (1998).  In this case, the Board finds no 
compelling reason to discount the rationale and findings of 
the medical evidence of record suggesting that the Veteran 
suffers from an acquired psychiatric disorder that is not 
characterological in nature.  In particular, the Board notes 
that the August 2000 VA treatment report clearly identified 
the primary diagnosis as major recurrent depression.  
Significantly, not only did the August 2000 VA examiner 
interview the Veteran, but his in-service diagnosis of a 
mixed personalty disorder was expressly addressed and 
considered in the report.  To the extent that the August 2000 
VA examiner issued an opinion based on aggravation, as 
opposed to direct in-service occurrence, this fact is not 
detrimental to the Veteran's claim.  In fact, the examiner's 
opinion that his current disorder "should be service 
connected" is sufficient to suggest a medical nexus between 
symptoms in service and his current disorder.

In addition, the March 2005 VA psychological evaluation, 
which was prepared by a psychological intern but reviewed by 
the staff psychologist, Ph.D., also suggested a diagnosis of 
major depressive disorder.  Further, the Board finds the 
March 2005 evaluation to be at least as probative as the May 
2003 and October 2006 VA examinations.  In this regard, 
notwithstanding their differing medical conclusions, each of 
these three psychological examiners conducted a thorough 
psychological evaluation, contemplated diagnoses using the 
DSM-VI criteria, and provided adequate analyses and 
explanations of the clinical findings rendered.  While the 
evidence is not unequivocal, it has nonetheless placed the 
record in relative equipoise.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain yet another medical 
opinion.  However, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the Veteran shall 
prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).  

Given the competent medical evidence of record suggesting 
that the Veteran has a current acquired psychiatric disorder 
that was incurred in service, and notwithstanding the 
differing opinions of record as to the nature and etiology of 
his current disorder, the Board resolves doubt in the 
Veteran's favor and finds that the evidence supports the 
establishment of service connection for an acquired 
psychiatric disorder.  As such, his service-connection claim 
is granted.


ORDER

Service connection for an acquired psychiatric disorder is 
granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


